                                                       8QLWHG 6WDWHV 'LVWULFW &RXUW
                                                       &HQWUDO 'LVWULFW RI &DOLIRUQLD


 81,7(' 67$7(6 2) $0(5,&$ YV                                              'RFNHW 1R             &5 )02

 'HIHQGDQW      .5,67< 32+/                                                6RFLDO 6HFXULW\ 1R                  
       .ULVW\ 3RKO 8OORD .ULVW\ 6KDIIHU .ULVW\ 8OORD
                                                                            /DVW  GLJLWV
 DNDV ³&ORXG\´ ³*UHHQ (\HV´

                                         -8'*0(17 $1' 352%$7,21&200,70(17 25'(5

                                                                                                                  0217+      '$<     <($5
             ,Q WKH SUHVHQFH RI WKH DWWRUQH\ IRU WKH JRYHUQPHQW WKH GHIHQGDQW DSSHDUHG LQ SHUVRQ RQ WKLV GDWH                   

 &2816(/                                                 5LFKDUG 0 &DOODKDQ -U &-$ 3DQHO $WWRUQH\
                                                                           1DPH RI &RXQVHO

    3/($           ; *8,/7< DQG WKH FRXUW EHLQJ VDWLVILHG WKDW WKHUH LV D IDFWXDO EDVLV IRU WKH SOHD          12/2                   127
                                                                                                             &217(1'(5(               *8,/7<
  ),1',1*          7KHUH EHLQJ D ILQGLQJYHUGLFW RI *8,/7< GHIHQGDQW KDV EHHQ FRQYLFWHG DV FKDUJHG RI WKH RIIHQVH V RI

                   &RXQW  $JJUDYDWHG ,GHQWLW\ 7KHIW LQ YLRODWLRQ RI  86&  $ D 

-8'*0(17           7KH &RXUW DVNHG ZKHWKHU WKHUH ZDV DQ\ UHDVRQ ZK\ MXGJPHQW VKRXOG QRW EH SURQRXQFHG %HFDXVH QR VXIILFLHQW FDXVH WR WKH
$1' 352%          FRQWUDU\ ZDV VKRZQ RU DSSHDUHG WR WKH &RXUW WKH &RXUW DGMXGJHG WKH GHIHQGDQW JXLOW\ DV FKDUJHG DQG FRQYLFWHG DQG RUGHUHG WKDW
  &200             3XUVXDQW WR WKH 6HQWHQFLQJ 5HIRUP $FW RI  LW LV WKH MXGJPHQW RI WKH &RXUW WKDW WKH GHIHQGDQW LV KHUHE\ FRPPLWWHG WR WKH
  25'(5            FXVWRG\ RI WKH %XUHDX RI 3ULVRQV WR EH LPSULVRQHG IRU D WHUP RI twenty-four (24) months.

        'HIHQGDQW .ULVW\ 3RKO ³GHIHQGDQW´ LV FRPPLWWHG WR WKH FXVWRG\ RI WKH %XUHDX RI 3ULVRQV RQ &RXQW 7KUHH
RI WKH ,QGLFWPHQW IRU D WHUP RI WZHQW\IRXU  PRQWKV

      8SRQ UHOHDVH IURP LPSULVRQPHQW GHIHQGDQW VKDOO EH SODFHG RQ VXSHUYLVHG UHOHDVH IRU D WHUP RI RQH 
\HDU XQGHU WKH IROORZLQJ WHUPV DQG FRQGLWLRQV

                 'HIHQGDQW VKDOO FRPSO\ ZLWK WKH UXOHV DQG UHJXODWLRQV RI WKH 8QLWHG 6WDWHV 3UREDWLRQ 3UHWULDO
                   6HUYLFHV 2IILFH DQG *HQHUDO 2UGHU  LQFOXGLQJ WKH FRQGLWLRQV RI SUREDWLRQ DQG VXSHUYLVHG
                   UHOHDVH VHW IRUWK LQ 6HFWLRQ ,,, RI *HQHUDO 2UGHU 

                 'HIHQGDQW VKDOO UHIUDLQ IURP DQ\ XQODZIXO XVH RI D FRQWUROOHG VXEVWDQFH 'HIHQGDQW VKDOO VXEPLW
                   WR RQH GUXJ WHVW ZLWKLQ  GD\V RI UHOHDVH IURP FXVWRG\ DQG DW OHDVW WZR SHULRGLF GUXJ WHVWV
                   WKHUHDIWHU QRW WR H[FHHG HLJKW WHVWV SHU PRQWK DV GLUHFWHG E\ WKH 3UREDWLRQ 2IILFHU

                 'HIHQGDQW VKDOO SDUWLFLSDWH LQ DQ RXWSDWLHQW VXEVWDQFH DEXVH WUHDWPHQW DQG FRXQVHOLQJ SURJUDP
                   WKDW LQFOXGHV XULQDO\VLV EUHDWK DQGRU VZHDW SDWFK WHVWLQJ DV GLUHFWHG E\ WKH 3UREDWLRQ 2IILFHU
                   'HIHQGDQW VKDOO DEVWDLQ IURP XVLQJ DOFRKRO DQG LOOLFLW GUXJV DQG IURP DEXVLQJ SUHVFULSWLRQ
                   PHGLFDWLRQV GXULQJ WKH SHULRG RI VXSHUYLVLRQ

                 $V GLUHFWHG E\ WKH 3UREDWLRQ 2IILFHU GHIHQGDQW VKDOO SD\ DOO RU SDUW RI WKH FRVWV RI WKH
                   &RXUWRUGHUHG WUHDWPHQW WR WKH DIWHUFDUH FRQWUDFWRUV GXULQJ WKH SHULRG RI FRPPXQLW\ VXSHUYLVLRQ
                   'HIHQGDQW VKDOO SURYLGH SD\PHQW DQG SURRI RI SD\PHQW DV GLUHFWHG E\ WKH 3UREDWLRQ 2IILFHU ,I
                   GHIHQGDQW KDV QR DELOLW\ WR SD\ QR SD\PHQW VKDOO EH UHTXLUHG


&5 ZSG                                  -8'*0(17      352%$7,21&200,70(17 25'(5                                                3DJH  RI 
 86$ YV     .5,67< 32+/                                         'RFNHW 1R   &5 )02

                 'XULQJ WKH SHULRG RI FRPPXQLW\ VXSHUYLVLRQ GHIHQGDQW VKDOO SD\ WKH VSHFLDO DVVHVVPHQW DQG
                   UHVWLWXWLRQ LQ DFFRUGDQFH ZLWK WKLV MXGJPHQW V RUGHUV SHUWDLQLQJ WR VXFK SD\PHQW

                 :KHQ QRW HPSOR\HG RU H[FXVHG E\ WKH 3UREDWLRQ 2IILFHU IRU VFKRROLQJ WUDLQLQJ RU RWKHU
                   DFFHSWDEOH UHDVRQV GHIHQGDQW VKDOO SHUIRUP  KRXUV RI FRPPXQLW\ VHUYLFH SHU ZHHN DV GLUHFWHG
                   E\ WKH 3UREDWLRQ 3UHWULDO 6HUYLFHV 2IILFH

                 'HIHQGDQW VKDOO QRW REWDLQ RU SRVVHVV DQ\ GULYHU V OLFHQVH 6RFLDO 6HFXULW\ QXPEHU ELUWK
                   FHUWLILFDWH SDVVSRUW RU DQ\ RWKHU IRUP RI LGHQWLILFDWLRQ LQ DQ\ QDPH RWKHU WKDQ GHIHQGDQW V WUXH
                   OHJDO QDPH QRU VKDOO GHIHQGDQW XVH DQ\ QDPH RWKHU WKDQ KHU WUXH OHJDO QDPH ZLWKRXW WKH SULRU
                   ZULWWHQ DSSURYDO RI WKH 3UREDWLRQ 2IILFHU

                 'HIHQGDQW VKDOO FRRSHUDWH LQ WKH FROOHFWLRQ RI D '1$ VDPSOH IURP GHIHQGDQW

                 'HIHQGDQW VKDOO DSSO\ DOO PRQLHV UHFHLYHG IURP LQFRPH WD[ UHIXQGV WR WKH RXWVWDQGLQJ
                   &RXUWRUGHUHG ILQDQFLDO REOLJDWLRQ ,Q DGGLWLRQ GHIHQGDQW VKDOO DSSO\ DOO PRQLHV UHFHLYHG IURP
                   ORWWHU\ ZLQQLQJV LQKHULWDQFH MXGJPHQWV DQG DQ\ DQWLFLSDWHG RU XQH[SHFWHG ILQDQFLDO JDLQV WR WKH
                   RXWVWDQGLQJ &RXUWRUGHUHG ILQDQFLDO REOLJDWLRQ

                'HIHQGDQW VKDOO VXEPLW KLV RU KHU SHUVRQ SURSHUW\ KRXVH UHVLGHQFH YHKLFOH SDSHUV WR D VHDUFK
                   FRQGXFWHG E\ D 8QLWHG 6WDWHV 3UREDWLRQ 2IILFHU RU ODZ HQIRUFHPHQW RIILFHU )DLOXUH WR VXEPLW WR D
                   VHDUFK PD\ EH JURXQGV IRU UHYRFDWLRQ 'HIHQGDQW VKDOO ZDUQ DQ\ RWKHU RFFXSDQWV WKDW WKH
                   SUHPLVHV PD\ EH VXEMHFW WR VHDUFKHV SXUVXDQW WR WKLV FRQGLWLRQ $Q\ VHDUFK SXUVXDQW WR WKLV
                   FRQGLWLRQ ZLOO EH FRQGXFWHG DW D UHDVRQDEOH WLPH DQG LQ D UHDVRQDEOH PDQQHU XSRQ UHDVRQDEOH
                   VXVSLFLRQ WKDW GHIHQGDQW KDV YLRODWHG D FRQGLWLRQ RI KHU VXSHUYLVLRQ DQG WKDW WKH DUHDV WR EH
                   VHDUFKHG FRQWDLQ HYLGHQFH RI WKLV YLRODWLRQ

      'HIHQGDQW VKDOO SD\ UHVWLWXWLRQ LQ WKH WRWDO DPRXQW RI  WR &KDVH %DQN 7KH FRXUW QRWHV IRU WKH
UHFRUG WKDW WKH &RXUWURRP 'HSXW\ LV LQ UHFHLSW RI D FKHFN IRU WKH IXOO DPRXQW RI UHVWLWXWLRQ ZKLFK ZLOO EH
IRUZDUGHG LPPHGLDWHO\ WR WKH )LVFDO 6HFWLRQ

        'HIHQGDQW VKDOO SD\ WR WKH 8QLWHG 6WDWHV D VSHFLDO DVVHVVPHQW RI  ZKLFK LV GXH LPPHGLDWHO\
$Q\ XQSDLG EDODQFH VKDOO EH GXH GXULQJ WKH SHULRG RI VXSHUYLVLRQ DW WKH UDWH RI QRW OHVV WKDQ  SHU TXDUWHU
DQG SXUVXDQW WR WKH %XUHDX RI 3ULVRQV¶ ,QPDWH )LQDQFLDO 5HVSRQVLELOLW\ 3URJUDP $OO ILQHV DUH ZDLYHG DV WKH
FRXUW ILQGV WKDW GHIHQGDQW KDV HVWDEOLVKHG WKDW VKH LV XQDEOH WR SD\ DQG LV QRW OLNHO\ WR EHFRPH DEOH WR SD\ DQ\
ILQH

       7KH FRXUW UHFRPPHQGV WKDW WKH %XUHDX RI 3ULVRQV FRQGXFW D PHQWDO KHDOWK HYDOXDWLRQ RI GHIHQGDQW DQG
SURYLGH DOO QHFHVVDU\ WUHDWPHQW 7KH FRXUW IXUWKHU UHFRPPHQGV WKDW GHIHQGDQW EH GHVLJQDWHG WR WKH &DUVZHOO
)HGHUDO 0HGLFDO )DFLOLW\ LQ )RUW :RUWK 7H[DV

        8SRQ PRWLRQ RI WKH JRYHUQPHQW DOO UHPDLQLQJ FRXQWV DUH KHUHE\ GLVPLVVHG




&5 ZSG                          -8'*0(17   352%$7,21&200,70(17 25'(5                               3DJH  RI 
 86$ YV     .5,67< 32+/                                                        'RFNHW 1R     &5 )02


             7KH GHIHQGDQW PXVW DOVR FRPSO\ ZLWK WKH IROORZLQJ VSHFLDO FRQGLWLRQV VHW IRUWK EHORZ 


           67$78725< 3529,6,216 3(57$,1,1* 72 3$<0(17 $1' &2//(&7,21 2) ),1$1&,$/ 6$1&7,216

           7KH GHIHQGDQW PXVW SD\ LQWHUHVW RQ D ILQH RU UHVWLWXWLRQ RI PRUH WKDQ  XQOHVV WKH FRXUW ZDLYHV LQWHUHVW RU XQOHVV WKH ILQH RU
 UHVWLWXWLRQ LV SDLG LQ IXOO EHIRUH WKH ILIWHHQWK WK GD\ DIWHU WKH GDWH RI WKH MXGJPHQW XQGHU  86&   I   3D\PHQWV PD\ EH VXEMHFW
 WR SHQDOWLHV IRU GHIDXOW DQG GHOLQTXHQF\ XQGHU  86&   J  ,QWHUHVW DQG SHQDOWLHV SHUWDLQLQJ WR UHVWLWXWLRQ KRZHYHU DUH QRW DSSOLFDEOH
 IRU RIIHQVHV FRPSOHWHG EHIRUH $SULO  

          ,I DOO RU DQ\ SRUWLRQ RI D ILQH RU UHVWLWXWLRQ RUGHUHG UHPDLQV XQSDLG DIWHU WKH WHUPLQDWLRQ RI VXSHUYLVLRQ WKH GHIHQGDQW PXVW SD\ WKH
 EDODQFH DV GLUHFWHG E\ WKH 8QLWHG 6WDWHV $WWRUQH\¶V 2IILFH  86&  

          7KH GHIHQGDQW PXVW QRWLI\ WKH 8QLWHG 6WDWHV $WWRUQH\ ZLWKLQ WKLUW\  GD\V RI DQ\ FKDQJH LQ WKH GHIHQGDQW¶V PDLOLQJ DGGUHVV RU
 UHVLGHQFH DGGUHVV XQWLO DOO ILQHV UHVWLWXWLRQ FRVWV DQG VSHFLDO DVVHVVPHQWV DUH SDLG LQ IXOO  86&   E O ) 

         7KH GHIHQGDQW PXVW QRWLI\ WKH &RXUW WKURXJK WKH 3UREDWLRQ 2IILFH DQG WKH 8QLWHG 6WDWHV $WWRUQH\ RI DQ\ PDWHULDO FKDQJH LQ WKH
 GHIHQGDQW¶V HFRQRPLF FLUFXPVWDQFHV WKDW PLJKW DIIHFW WKH GHIHQGDQW¶V DELOLW\ WR SD\ D ILQH RU UHVWLWXWLRQ DV UHTXLUHG E\  86&   N 
 7KH &RXUW PD\ DOVR DFFHSW VXFK QRWLILFDWLRQ IURP WKH JRYHUQPHQW RU WKH YLFWLP DQG PD\ RQ LWV RZQ PRWLRQ RU WKDW RI D SDUW\ RU WKH YLFWLP DGMXVW
 WKH PDQQHU RI SD\PHQW RI D ILQH RU UHVWLWXWLRQ XQGHU  86&   N  6HH DOVR  86&   G  DQG IRU SUREDWLRQ  86& 
  D  

           3D\PHQWV ZLOO EH DSSOLHG LQ WKH IROORZLQJ RUGHU

                    6SHFLDO DVVHVVPHQWV XQGHU  86&  
                    5HVWLWXWLRQ LQ WKLV VHTXHQFH XQGHU  86&   L  DOO QRQIHGHUDO YLFWLPV PXVW EH SDLG EHIRUH WKH 8QLWHG
                     6WDWHV LV SDLG 
                             1RQIHGHUDO YLFWLPV LQGLYLGXDO DQG FRUSRUDWH 
                             3URYLGHUV RI FRPSHQVDWLRQ WR QRQIHGHUDO YLFWLPV
                             7KH 8QLWHG 6WDWHV DV YLFWLP
                    )LQH
                    &RPPXQLW\ UHVWLWXWLRQ XQGHU  86&   F  DQG
                    2WKHU SHQDOWLHV DQG FRVWV

           &21',7,216 2) 352%$7,21 $1' 683(59,6(' 5(/($6( 3(57$,1,1* 72 ),1$1&,$/ 6$1&7,216

          $V GLUHFWHG E\ WKH 3UREDWLRQ 2IILFHU WKH GHIHQGDQW PXVW SURYLGH WR WKH 3UREDWLRQ 2IILFHU  D VLJQHG UHOHDVH DXWKRUL]LQJ FUHGLW UHSRUW
 LQTXLULHV  IHGHUDO DQG VWDWH LQFRPH WD[ UHWXUQV RU D VLJQHG UHOHDVH DXWKRUL]LQJ WKHLU GLVFORVXUH DQG  DQ DFFXUDWH ILQDQFLDO VWDWHPHQW ZLWK
 VXSSRUWLQJ GRFXPHQWDWLRQ DV WR DOO DVVHWV LQFRPH DQG H[SHQVHV RI WKH GHIHQGDQW ,Q DGGLWLRQ WKH GHIHQGDQW PXVW QRW DSSO\ IRU DQ\ ORDQ RU RSHQ
 DQ\ OLQH RI FUHGLW ZLWKRXW SULRU DSSURYDO RI WKH 3UREDWLRQ 2IILFHU

         7KH GHIHQGDQW PXVW PDLQWDLQ RQH SHUVRQDO FKHFNLQJ DFFRXQW $OO RI GHIHQGDQW¶V LQFRPH ³PRQHWDU\ JDLQV´ RU RWKHU SHFXQLDU\ SURFHHGV
 PXVW EH GHSRVLWHG LQWR WKLV DFFRXQW ZKLFK PXVW EH XVHG IRU SD\PHQW RI DOO SHUVRQDO H[SHQVHV 5HFRUGV RI DOO RWKHU EDQN DFFRXQWV LQFOXGLQJ
 DQ\ EXVLQHVV DFFRXQWV PXVW EH GLVFORVHG WR WKH 3UREDWLRQ 2IILFHU XSRQ UHTXHVW

         7KH GHIHQGDQW PXVW QRW WUDQVIHU VHOO JLYH DZD\ RU RWKHUZLVH FRQYH\ DQ\ DVVHW ZLWK D IDLU PDUNHW YDOXH LQ H[FHVV RI  ZLWKRXW
 DSSURYDO RI WKH 3UREDWLRQ 2IILFHU XQWLO DOO ILQDQFLDO REOLJDWLRQV LPSRVHG E\ WKH &RXUW KDYH EHHQ VDWLVILHG LQ IXOO

                               7KHVH FRQGLWLRQV DUH LQ DGGLWLRQ WR DQ\ RWKHU FRQGLWLRQV LPSRVHG E\ WKLV MXGJPHQW




&5 ZSG                                 -8'*0(17       352%$7,21&200,70(17 25'(5                                                  3DJH  RI 
                                                                     5(7851

 , KDYH H[HFXWHG WKH ZLWKLQ -XGJPHQW DQG &RPPLWPHQW DV IROORZV
 'HIHQGDQW GHOLYHUHG RQ                                                                      WR
 'HIHQGDQW QRWHG RQ DSSHDO RQ
 'HIHQGDQW UHOHDVHG RQ
 0DQGDWH LVVXHG RQ
 'HIHQGDQW¶V DSSHDO GHWHUPLQHG RQ
 'HIHQGDQW GHOLYHUHG RQ                                                                    WR
     DW
     WKH LQVWLWXWLRQ GHVLJQDWHG E\ WKH %XUHDX RI 3ULVRQV ZLWK D FHUWLILHG FRS\ RI WKH ZLWKLQ -XGJPHQW DQG &RPPLWPHQW

                                                                     8QLWHG 6WDWHV 0DUVKDO


                                                               %\
           'DWH                                                      'HSXW\ 0DUVKDO




                                                                 &(57,),&$7(

 , KHUHE\ DWWHVW DQG FHUWLI\ WKLV GDWH WKDW WKH IRUHJRLQJ GRFXPHQW LV D IXOO WUXH DQG FRUUHFW FRS\ RI WKH RULJLQDO RQ ILOH LQ P\ RIILFH DQG LQ P\
 OHJDO FXVWRG\

                                                                     &OHUN 86 'LVWULFW &RXUW


                                                               %\
           )LOHG 'DWH                                                'HSXW\ &OHUN




                                                )25 86 352%$7,21 2)),&( 86( 21/<


8SRQ D ILQGLQJ RI YLRODWLRQ RI SUREDWLRQ RU VXSHUYLVHG UHOHDVH , XQGHUVWDQG WKDW WKH FRXUW PD\  UHYRNH VXSHUYLVLRQ  H[WHQG WKH WHUP RI
VXSHUYLVLRQ DQGRU  PRGLI\ WKH FRQGLWLRQV RI VXSHUYLVLRQ

        7KHVH FRQGLWLRQV KDYH EHHQ UHDG WR PH , IXOO\ XQGHUVWDQG WKH FRQGLWLRQV DQG KDYH EHHQ SURYLGHG D FRS\ RI WKHP


         6LJQHG
                   'HIHQGDQW                                                        'DWH




                   8 6 3UREDWLRQ 2IILFHU'HVLJQDWHG :LWQHVV                       'DWH




&5 ZSG                                 -8'*0(17       352%$7,21&200,70(17 25'(5                                                   3DJH  RI 
